Exhibit 10.2

August 24, 2018

Adrian M. Blocker

220 Occidental Ave. S.

Seattle, Washington 98104

Dear Adrian:

As you know, the Weyerhaeuser Company (“Weyerhaeuser”) Board of Directors has
approved changes to the senior leadership of Weyerhaeuser as a result of the
impending retirement of Doyle Simons from the offices of President and Chief
Executive Officer, and you have been appointed Senior Vice President of
Timberlands. Because you are taking on an increased scope of responsibility and
will continue to be a critical resource to Weyerhaeuser during and after the
leadership transition, we are pleased to offer you a grant of restricted stock
units, as more specifically set forth below in this letter agreement (this
“Agreement”). Capitalized terms used but not otherwise defined herein have the
meanings given to such terms in the Weyerhaeuser Company 2013 Long-Term
Incentive Plan (the “Plan”).

1. Grant. In connection with your new appointment and responsibilities,
effective as of the date hereof Weyerhaeuser hereby makes to you under the Plan
a one-time grant of restricted stock units (the “Grant”) as follows:

 

  Grant Date:   August 24, 2018

          

 

Fair Value:

Number of Restricted Stock Units:

Type of Award:

 

$2,000,000.00

57,645 Units*

Restricted Stock Units released in shares of Common Stock

  Vesting Schedule:   The Grant will vest entirely on December 31, 2021

* Based on the average of the high and low price of the Common Stock as reported
on the New York Stock Exchange on the Grant Date.

2. Terms and Conditions. To be eligible to receive the Grant:

(a) Support of Leadership Transition Process. You must assist, support and fully
cooperate with Weyerhaeuser and the other members of the senior leadership team
in all matters relating to the leadership transition. You must perform all tasks
requested of you by your manager or such other officers as they may request to
effect an orderly transition of leadership at Weyerhaeuser.

 

1



--------------------------------------------------------------------------------

(b) No Violation. You must have complied with all of the provisions of this
Agreement and the Additional Terms and Conditions (as defined and set forth
below) through the Vesting Date (as defined below).

3. Additional Terms and Conditions. In addition to the terms and conditions of
this Agreement, the Grant is also subject to all of the terms and conditions set
forth in the 2019 Restricted Stock Unit Award Terms and Conditions attached
hereto as Appendix A and applicable provisions in the Plan (collectively, the
“Additional Terms and Conditions). The Additional Terms and Conditions are
incorporated into this Agreement by reference and made a part hereof.

4. Employment at Will. Your employment with Weyerhaeuser will continue to be “at
will.” This means that your employment may be terminated at any time by you or
by Weyerhaeuser. The Grant does not alter the “at will” basis of your employment
and neither binds you to continued employment nor confers any rights to you with
respect to continuation of your employment.

5. Governing Law and Venue. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Washington applicable
to contracts made and to be performed within such state without regard to its
conflict of law rules. Each party to this Agreement submits to the exclusive
jurisdiction of any state or federal court sitting in King County, Washington or
the Western District of Washington, respectively, in any action or dispute
arising out of or relating to this Agreement and agrees that all claims in
respect of such action or dispute shall be heard and determined in any such
court. Each party also agrees not to bring any action or proceeding arising out
of or relating to this agreement in any other court and waives any defense or
objection to the jurisdiction of any such court, including that of inconvenient
forum.

6. Other Provisions. In the event that any provision of this Agreement, the
Additional Terms and Conditions shall be held illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining parts of this
Agreement or the Additional Terms and Conditions, as the case may be, and this
Agreement and the Additional Terms and Conditions shall be construed and
enforced as if the illegal or invalid provision had not been included. No
provision of this Agreement or the Additional Terms and Conditions may be
modified, waived, or discharged unless such modification, waiver, or discharge
is agreed to in writing and signed by you and by a duly authorized officer of
Weyerhaeuser (or its subsidiary), or by the respective parties’ legal
representatives and successors.

If the terms of this Agreement (including the Additional Terms and Conditions)
are agreeable to you, please sign in the space indicated below and return your
signed original to me.

I want to thank you for your support and continued service to Weyerhaeuser.

Sincerely,

 

/s/ Denise M. Merle

Denise M. Merle

Senior Vice President, Chief Administration Officer

I, Adrian M. Blocker, have read, understand and agree to the terms and
conditions of this Agreement.

 

/s/ Adrian M. Blocker Date: August 24, 2018 Adrian M. Blocker

 

2



--------------------------------------------------------------------------------

APPENDIX A

RESTRICTED STOCK UNIT AWARD

ADDITIONAL TERMS AND CONDITIONS

Pursuant to the letter agreement dated as of August 24, 2018 (“Agreement”) to
which these Additional Terms and Conditions are appended, incorporated by
reference and made a part thereof, Weyerhaeuser Company has offered to you the
Grant as specifically set forth in the Agreement. The Grant was made as of the
date of the Compensation Committee action authorizing the Grant (“Grant Date”).
You may decline the Grant by notifying the Compensation and Benefits Department
at bened@weyerhaeuser.com within one month of the Grant Date. If you decline the
Grant, you will not be entitled to any award, benefit, or other compensation in
lieu thereof.

Capitalized terms used but not defined in this Additional Terms and Conditions
document have the definitions given to such terms in the Agreement or in the
Plan, as the case may be. The Grant represents the Company’s unfunded and
unsecured promise to issue shares of Company Common Stock to you at a future
date in connection with vesting of restricted stock units, subject to the terms
of this Additional Terms and Conditions document and the Agreement. You have no
rights to or under the Grant other than the rights of a general unsecured
creditor of the Company. In addition, the Grant has the following terms and
conditions:

1. Vesting. Subject to (a) satisfaction of the terms and conditions set forth in
Section 2 of the Agreement and (b) the provisions of Section 3 of this
Additional Terms and Conditions document, the Grant shall vest entirely on
December 31, 2021 (“Vesting Date”), and no portion of the Grant shall vest prior
to the Vesting Date. Prior to the Vesting Date, the Grant is subject to
forfeiture as set forth in Section 2 of the Agreement and Section 3 of this
Additional Terms and Conditions document.

2. Conversion of Awards and Issuance of Shares. Upon vesting of the Grant in
accordance with Section 1, one share of Common Stock shall be issued for each
restricted stock unit of the Grant (“Shares”), subject to the terms of the
Agreement and the Additional Terms and Conditions. The Company will subtract
from the Shares the whole number of Shares necessary to satisfy any required Tax
Withholding Obligations, as described in Section 9, and transfer the balance of
the Shares to you. No fractional shares of Common Stock shall be issued under
the Grant. The issuance and delivery of Shares in connection with the vesting of
the Grant shall occur as soon as practicable after the Vesting Date (or, if
applicable, the payment date specified in Section 3), but in all events by a
date which is within 30 days following the Vesting Date (or such other payment
date, if applicable).

3. Termination of Employment; Death; Disability; Change in Control. In the event
of your termination of employment, death or Disability or a Change in Control
while the Grant remains outstanding, the following vesting and payment
provisions will apply. Within 30 days following each applicable payment date
specified below, the Shares will be issued and paid to you in accordance with
and subject to Section 2.

 

A 1



--------------------------------------------------------------------------------

(a) Termination of Employment Due to Job Elimination; Other Termination. If your
employment is involuntarily terminated due to (i) the elimination of your
position with the Company or any Related Company or (ii) circumstances not
otherwise contemplated, covered by or subject to subsections (b), (c) or (d) of
this Section 3, then 100% of the Grant will be immediately vested as of the
effective time of such termination, the payment date shall be the Vesting Date,
and all of the Shares with respect to the Grant will be issued and paid to you
in accordance with and subject to Section 2.

(b) Termination of Employment for Cause. If your employment is terminated for
Cause (defined below), then notwithstanding anything to the contrary herein,
100% of the Grant shall be forfeited immediately at the time the Company or
Related Company first notifies you of your termination for Cause and no Shares
will be issued or issuable, or paid or payable, with respect to the Grant. In
addition, if your employment or service relationship is suspended pending an
investigation of whether you will be terminated for Cause, issuance and payment
of Shares in connection with the Grant may be suspended during such period of
investigation to the extent that any delay does not result in additional tax
imposed under Section 409A of the U.S. Internal Revenue Code of 1986, as amended
(“Section 409A”). If, at the conclusion of such investigation, your employment
or service relationship is terminated for Cause, 100% of the Grant shall be
forfeited as provided above and no Shares will be issuable or payable with
respect to the Grant.

“Cause” means: (i) willful and continued failure to perform substantially your
duties with the Company or any Related Company after the Company or Related
Company delivers to you written demand for substantial performance specifically
identifying the manner in which you have not substantially performed your
duties; (ii) conviction of a felony; (iii) willfully engaging in illegal conduct
or gross misconduct; or (iv) a material breach or violation of Weyerhaeuser
policy.

(c) Death or Disability. In the event of your death or Disability while actively
employed with the Company or any Related Company, 100% of the Grant will be
immediately vested as of the time of such event, the payment date shall be the
date of such death or Disability, and Shares will be issued and paid to you or
to your estate, as the case may be, in accordance with and subject to Section 2.
“Disability” means a “disability” as defined in Treas. Reg. § 1.409A-3(i)(4) (or
successor provisions).

(d) Change in Control. The following provisions shall apply in the event of a
Change in Control:

(i) If the Grant is not assumed, converted or replaced by the acquiring company
to the Company, the Grant will immediately vest in full as of the effective date
of the Change in Control and shall be converted to a non-forfeitable right to
receive an amount in cash equal to the Fair Market Value of one share of Common
Stock on the date of the Change in Control multiplied by the number of Shares
relating to the Grant. The amount shall be accumulated with interest compounded
annually from the date of the Change in Control until the payment is made at a
rate of 120 percent of the Federal mid-term rate (as in

 

A 2



--------------------------------------------------------------------------------

effect under section 1274 of the Code for the month in which the Change in
Control occurs). The payment date shall be the Vesting Date or, if earlier, the
date of your separation from service that occurs within two years following a
409A Change in Control. Such payment shall be paid to you in accordance with and
subject to Section 2 (except that payment shall be made in cash rather than
Shares).

(ii) If the Grant is assumed, converted or replaced by the acquiring company and
prior to the Vesting Date your employment is either involuntarily terminated
without Cause or voluntarily terminated by you for Good Reason, then in each
case 100% of the Grant will be immediately vested as of the date of your
termination of employment, the payment date shall be the date of such separation
from service (except that, if the separation from service does not occur within
two years following a 409A Change in Control, the payment date shall be the
Vesting Date), and all of the Shares with respect to the Grant will be issued
and paid to you in accordance with and subject to Section 2.

For purposes of this Section 3(d), a separation from service by the Company
includes a separation from service by any Related Company and any successor
entity, and a “409A Change in Control” means a Change in Control that qualifies
as a “change in control event” for purposes of Treas. Reg. § 1.409A-3(i)(5).

“Good Reason” means, without your express written consent, the occurrence of any
one or more of the following events:

i. a material reduction in your authority, duties, or responsibilities existing
immediately prior to the Change in Control;

ii. within two years following a Change in Control, the acquiring company
requiring you to be based at a location that is at least 50 miles farther from
your primary residence immediately prior to a Change in Control than is such
residence from Weyerhaeuser’s headquarters immediately prior to a Change in
Control, except for required travel on the acquiring company’s business to an
extent substantially consistent with your business obligations as of the Grant
Date;

iii. a material reduction by the acquiring company of your base salary as in
effect immediately prior to the Change in Control;

iv. a material reduction in the benefits coverage in the aggregate provided to
you immediately prior to the Change in Control; provided, however, that
reductions in the level of benefits coverage will not be deemed to be “Good
Reason” if your overall benefits coverage is substantially consistent with the
average level of benefits coverage of other executives who have positions
commensurate with your position at the acquiring company; or

v. a material reduction in your level of participation, including your
target-level opportunities, in short- and/or long-term incentive compensation
plans in which you participate as of the Grant Date (for this purpose a material
reduction shall be deemed to have occurred if the aggregate “incentive
opportunities” are reduced by 10% or more), or

 

A 3



--------------------------------------------------------------------------------

a material increase in the relative difficulty of the measures used to determine
the payouts under such plans; provided, however, that reductions in the levels
of participation or increase in relative difficulty of payout measures will not
be deemed to be “Good Reason” if your reduced level of participation or
difficulty of measures in each such program remains substantially consistent
with the level of participation or difficulty of the measures of some or all
other executives who have positions commensurate with your position at the
acquiring company.

In no event will your resignation be for Good Reason unless: (A) an event set
forth above has occurred and you provide the acquiring company with written
notice thereof within 30 days after you have knowledge of the occurrence or
existence of such event, which notice specifically identifies the event that you
believe constitutes Good Reason; (B) the acquiring company fails to correct the
event so identified in all material respects within 30 days after receipt of
such notice; and (C) you resign within two years after the occurrence of such
event.

(e) Voluntary Termination of Employment. If your employment is terminated by you
before the Grant is vested in accordance with Section 1, including without
limitation by reason of voluntary retirement, and none of the other provisions
of this Section 3 apply, then 100% of the Grant shall be forfeited and no Shares
shall be issued or issuable, or paid or payable, with respect to the Grant.

4. Dividends. Except as otherwise specifically provided in this Additional Terms
and Conditions document, you will not be entitled to any rights of a shareholder
with respect to the Grant. Notwithstanding the foregoing, if the Company
declares and pays dividends on Common Stock during the time period when the
Grant is outstanding, you will be credited with additional amounts for each
restricted stock unit of the Grant equal to the dividend that would have been
paid with respect to such restricted stock unit if it had been an actual share
of Common Stock. Such credited dividend amounts shall be reinvested in
additional restricted stock units, which additional restricted stock units shall
be subject to the same vesting, payment and other provisions as are applicable
to the restricted stock units underlying the Grant.

5. No Rights as Shareholder until Vesting and Issuance of Shares. You will not
have any voting or any other rights as a shareholder of the Common Stock with
respect to the restricted stock units of the Grant. Upon vesting of the Grant
and issuance and payment of the Shares, you will obtain full voting and other
rights as a shareholder of the Company.

6. Securities Law Compliance. Notwithstanding any other provision of this
document, you may not sell the Shares acquired upon vesting of the Grant unless
such Shares are registered under the Securities Act of 1933, as amended (the
“Securities Act”), or, if such Shares are not then so registered, such sale is
exempt from the registration requirements of the Securities Act. The sale of
such Shares must also comply with other applicable laws and regulations
governing the Shares and you may not sell the Shares if the Company determines
that such sale would not be in material compliance with such laws and
regulations.

 

A 4



--------------------------------------------------------------------------------

7. Non-Transferability of Awards. Notwithstanding any other provision of this
document, you may not sell, pledge, assign, hypothecate, transfer or dispose of
the Grant in any manner prior to any distribution to you of the Shares. The
Grant shall not be subject to execution, attachment or other process.
Notwithstanding the foregoing, pursuant to Section 3(c), Shares may be issued
and paid to your estate in the event of your death.

8. Independent Tax Advice. Determining the actual tax consequences of receiving
or disposing of the Shares may be complicated. These tax consequences will
depend, in part, on your specific circumstances and also may depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. You should consult a competent and independent tax
advisor for a full understanding of the specific tax consequences to you of
receiving or disposing of the Shares. You are encouraged to consult with a
competent tax advisor independent of the Company to obtain tax advice concerning
any vesting of the Grant or any receipt or disposition of the Shares in light of
your specific circumstances.

9. Taxes and Withholding. You are ultimately liable and responsible for all
taxes owed in connection with the Grant, including federal, state, local, FICA,
or foreign taxes of any kind required by law, regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Grant. The Company makes no representation or undertaking
regarding the treatment of any tax withholding in connection with the Grant or
vesting thereof or the subsequent sale of Shares issuable and payable pursuant
to the Grant. The Company does not commit and is under no obligation to
structure the Grant to reduce or eliminate your tax liability. When an event
occurs in connection with the Grant (e.g., vesting) that the Company determines
results in any domestic or foreign tax withholding obligation, whether national,
federal, state or local, including any social tax obligation (a “Tax Withholding
Obligation”), to the extent required by law, and to the extent permitted by
Section 409A, the Company may retain without notice from any Shares issuable
under the Grant or from salary or other amounts payable to you, whole Shares or
cash having a value sufficient to satisfy your Tax Withholding Obligation.

The Company may refuse to issue any Shares to you until your Tax Withholding
Obligation is satisfied. You should be aware that, in accordance with the Plan,
a delay in satisfying your Tax Withholding Obligation could cause a forfeiture
of the Shares.

10. Grant Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan, including the Grant, will be deemed to constitute
an employment contract or confer or be deemed to confer any right for you to
continue in the employ of, or to continue any other relationship with, the
Company or any Related Company or limit in any way the right of the Company or
any Related Company to terminate your employment or other relationship at any
time, with or without cause.

11. No Right to Damages. You will have no right to bring a claim or to receive
damages if any portion of the Grant is forfeited. The loss of existing or
potential profit in the Grant or any Shares that would have been issued and paid
in connection therewith will not constitute an element of damages in the event
of your termination of service for any reason even if the termination is in
violation of an obligation of the Company or a Related Company to you.

 

A 5



--------------------------------------------------------------------------------

12. Binding Effect. The terms and conditions of the Grant will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.

13. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. (a) All Awards under the Plan are discretionary in nature and may
be suspended or terminated by the Company at any time. (b) Each grant of an
Award is a one-time benefit that does not create any contractual or other right
to receive future grants of Awards. (c) All determinations with respect to any
such future grants, including but not limited to, the times when grants will be
made, the number of Awards subject to each grant, the grant price, vesting and
other terms applicable to the grant, and the time or times when each grant will
be exercisable, will be at the sole discretion of the Company. (d) Your
participation in the Plan is voluntary. (e) The value of the Grant is an
extraordinary item of compensation that is outside the scope of your employment
contract, if any. (f) The Grant is not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments. (g) Except as may otherwise be explicitly provided in the
terms and conditions of the Grant, the vesting of the Grant ceases upon your
termination of employment for any reason and any unvested portion of the Grant
will be forfeited. (h) The future value of the Shares underlying the Grant is
unknown and cannot be predicted with certainty.

14. Employee Data Privacy. By accepting the Grant, you: (a) authorize the
Company and your employer, if different, and any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates, and their respective agents in connection
with administering the Plan, any information and data the Company requests
(including personal data) in order to facilitate the grant of the Award and the
administration of the Plan; (b) agree that the Company (and your employer, if
different, and any of their respective agents in connection with administering
the Plan) may act as a data controller and/or data processor with respect to
such information and data and waive to the maximum extent permissible by law any
data privacy rights you may have with respect to such information and data; and
(c) authorize the Company and its agents to store and transmit such information,
including in electronic form, to its affiliates or agents in any country
(including countries which may not provide for data protection equivalent to the
United States).

15. Compliance with Section 409A. The Grant is intended to comply with
Section 409A. However, neither Weyerhaeuser nor any subsidiary or affiliate of
Weyerhaeuser will have any obligation to indemnify or otherwise hold you
harmless from any additional taxes or penalties under Section 409A. To the
extent that the Company determines that the Grant is subject to Section 409A,
the Agreement and this Additional Terms and Conditions document will be
interpreted and administered in such a way as to comply with the applicable
provisions of Section 409A to the maximum extent possible. In addition, if you
must be treated as a “specified employee” within the meaning of Section 409A,
any payments made on account of your separation from service for purposes of
Section 409A will be made at the times specified above in this Additional Terms
and Conditions document or, if later and to the extent required by

 

A 6



--------------------------------------------------------------------------------

Section 409A, on the date that is six months and one day following the date of
your separation from service. When the period during which payment may be made
straddles two taxable years, in no event are you permitted, directly or
indirectly, to designate the taxable year of any payment. To the extent that the
Company determines that the Grant is subject to Section 409A and fails to comply
with the requirements of Section 409A, the Company reserves the right (without
any obligation to do so) to amend, restructure, terminate or replace the Grant
in order to cause the Grant to either not be subject to Section 409A or to
comply with the applicable provisions of Section 409A.

 

A 7